Fourth Court of Appeals
                                             San Antonio, Texas
                                                 September 9, 2015

                                                No. 04-15-00255-CV

                                                SW LOAN A, L.P.,
                                                   Appellant

                                                    v.
                 Anibal J. Duarte-Viera, Antonio P. Pardo and Edward M. ReissAppellee/s
                  Anibal J. DUARTE-VIERA, Antonio P. Pardo and Edward M. Reiss,
                                                Appellees

                         From the 131st Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2012-CI-12742
                              Honorable John D. Gabriel, Jr., Judge Presiding

                                                    ORDER
               The Appellee’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellee’s brief
      is this date GRANTED. Time is extended to October 9, 2015.

                                                                          PER CURIAM
      ATTESTED TO:         ____________________________
                           KEITH E. HOTTLE
                           CLERK OF COURT




cc:              Bryan Bond                                     Robert Arthur McNiel
                 Hunton & Williams LLP                          DEANS & LYONS, LLP
                 1445 Ross Ave., Ste. 3700                      325 N. Saint Paul Street, Suite 1500
                 Dallas, TX 75202-2823                          Dallas, TX 75201

                 John Gerhart Jr.
                 Hunton & Williams, LLP
                 1445 Ross Avenue, suite 3700
                 Dallas, TX 75202-2755